                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                5:18-cv-00164-FDW

RICKY HOBART PARSONS,               )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )               CONSENT PROTECTIVE ORDER
                                    )
                                    )
                                    )
FNU BEAVER, et al.,                 )
                                    )
                  Defendants.       )
___________________________________ )

       THIS MATTER is before the Court on a Consent Motion for Entry of Protective Order

[Doc. 37] by Defendants, Ken Beaver, Eric Dye, Leigh Hensley, Christopher Murray, and Perry

Padgett, through counsel (Collectively “NCDPS Defendants”).

       The NCDPS Defendants seek the entry of a Protective Order that will control the

production and dissemination of confidential documents, material, and information (“Confidential

Information”). Counsel for Plaintiff, appearing for the limited purpose of assisting Plaintiff to

conduct discovery, consents to this motion. [Doc. 37 at 1].

       On review of the NCDPS Defendants’ motion, the Court finds that during the course of

this litigation, Defendants obtained and will continue to obtain and disclose to Plaintiff or the

Court, information and documents from the North Carolina Department of Public Safety (“the

Department”) that are deemed confidential under federal and state law, including, N.C.G.S. §§

126-22(3) and -24, § 122C-52, § 132-1.7, § 148-74 and -76; Goble v. Bounds, 13 N.C. App. 579,

581, 186 S.E.2d 638, 639, aff’d, 281 N.C. 307, 188 S.E.2d 347 (1972); Paine v. Baker, 595 F.2d
197, 200 (4th Cir. 1979), cert. denied,444 U.S. 925 (1979); 42 U.S.C. § 1320d et seq.; and 45

C.F.R. §§ 160-164.

       In light of the confidential nature of much of the information that will be produced in this

litigation, a Protective Order is necessary to authorize the release of such confidential information

and to ensure that such confidential information is not disclosed or used for any purpose except in

connection with this litigation.

       The Motion [Doc. 37] is hereby GRANTED, and the Court enters the following order.

       IT IS, THEREFORE, ORDERED that:

       1.      Scope of the Order. This Order applies to all information produced during written

               discovery, including any discovery exchanged prior to the entry of this Order.

       2.      Use of Confidential Information. All Confidential Information, as defined in this

               Order, shall be used solely in the prosecution or defense of this action, and shall not

               be used or disclosed by any person for any other purpose.

       3.      Disclosure. “Disclose” or “disclosure” means to provide, impart, transmit, transfer,

               convey, publish, or otherwise make available.

       4.      Confidential Information.       “Confidential Information” consists of “General

               Confidential Information” and “Attorneys’ Eyes Only Confidential Information,”

               which are defined as follows:

               A. “General Confidential Information” refers to and includes:

                      i.   Information and documents contained in “personnel files”, as that

                           phrase is defined in N.C.G.S. § 126-22;




                                                 2
     ii.   Information, documents, and related materials collected, created, and

           maintained by the Department pursuant to N.C.G.S. § 148-74, -76, -

           118.5; and § 122C-52

    iii.   “Protected health information” as that phrase is defined in 45 C.F.R. §

           160.103;

    iv.    Other information that is potentially embarrassing or invasive of the

           privacy of a person not a party to this litigation and therefore an

           appropriate subject of a protective order under Rule 26(c)(1) of the

           Rules of Civil Procedure.

B. “Attorneys’ Eyes Only Confidential Information” means:

      i.   “Personally Identifiable Information”, as that phrase is defined in 45

           C.F.R. § 75.2, of current or former employees and contractors of the

           Department, such as but not limited to date of birth, social security

           numbers, home addresses and telephone numbers, insurance records or

           designations, medical and/or disability information, and other purely

           private information;

     ii.   The personal financial records, telephone records, and e-mail records of

           current or former employees and contractors of the Department; and

    iii.   Other non-public information as provided in N.C.G.S. § 132-1.7, which

           includes specific security information or detailed plans, patterns, or

           practices associated with prison operations, such as certain

           investigations, security designations, staffing patterns and logs,




                                  3
                schematic or other drawings and diagrams, and other sensitive security

                information.

5.   Disclosure of General Confidential Information. General Confidential Information

     shall not be disclosed to anyone except:

     A. The court and its personnel;

     B. The parties to this action;

     C. Counsel for the parties to this action and employees of said counsel;

     D. Experts or consultants specifically retained by the parties or their attorneys to

        assist them in the preparation of this case or to serve as expert witnesses at the

        trial of this action, but only after execution of a Confidentiality Agreement as

        provided in Paragraph 8; and

     E. Court reporters or videographers engaged to record depositions, hearings, or the

        trial in this action.

6.   Disclosure of Attorneys’ Eyes Only Confidential Information. Attorneys' Eyes

     Only Confidential Information shall not be disclosed to anyone except:

     A. The court and its personnel;

     B. Counsel for the parties to this action and employees of said counsel;

     C. Experts or consultants specifically retained by the parties or their attorneys to

        assist them in the preparation of this case or to serve as expert witnesses at the

        trial of this action, but only after execution of a Confidentiality Agreement as

        provided in Paragraph 8; and

     D. Court reporters or videographers engaged to record depositions, hearings, or the

        trial in this action.



                                       4
       7.     Withdrawal of Plaintiff’s Counsel.     In the event that counsel for Plaintiff

              withdraws from representation and Plaintiff proceeds pro se, any Attorneys’ Eyes

              Only Confidential Information disclosed to counsel for Plaintiff may thereafter be

              disclosed to Plaintiff only upon the following conditions:

              A. Plaintiff must sign a Confidentiality Agreement, a copy of which is attached

                  hereto as Exhibit A; and

              B. Prior to disclosing any Attorneys’ Eyes Only Confidential Information to

                  Plaintiff, Counsel for Plaintiff agrees in writing to copy any documents marked

                  as Attorneys’ Eyes Only Confidential Information onto red paper before

                  providing said material to Plaintiff.

       If, after the conclusion of this litigation, Department officials, discover red papers marked

as Attorneys’ Eyes Only Confidential Information, those officials are authorized to seize the

documents and return them to the Department.

       8.     Confidentiality Agreements. Before Confidential Information or Attorneys’ Eyes

              Only Confidential Information is disclosed to any person described in Paragraphs

              5(d), 6(c), or 7, of this Order, counsel for the party disclosing the information shall

              inform the person to whom the disclosure is to be made that Confidential

              Information shall be used only for the purpose of the prosecution or defense of this

              action, and shall obtain from the person to whom the disclosure is to be made a

              signed a copy of the Confidentiality Agreement attached hereto as Exhibit A.

              Counsel for the party disclosing the Confidential Information to said person shall

              maintain the original Confidentiality Agreement and need not produce it except by

              agreement of the parties or upon order of the court.



                                                 5
9.   Designation of Confidential Information.       Information shall be designated as

     Confidential Information in the following manner:

     A. In the case of information reduced to paper form, the designation shall be made

        by placing the appropriate legend, “CONFIDENTIAL – SUBJECT TO

        PROTECTIVE         ORDER”       for   General    Confidential    Information    or

        “CONFIDENTIAL–ATTORNEYS’ EYES ONLY” for Attorneys' Eyes Only

        Confidential Information, on each page containing such information or by such

        other means as agreed to by the parties. The party disclosing the information

        shall designate the documents as confidential at or before the time of disclosure.

        A party may make the designation with respect to information disclosed by

        another party by a writing directed to the producing party's counsel. The

        producing party's counsel shall then be responsible for labeling the designated

        information as provided herein, or otherwise agreed to by the parties.

     B. Information on a computer disk, flash-drive, or other medium that has not been

        reduced to paper form shall be designated as Confidential Information by

        informing counsel for the parties to this action in writing that the computer disk,

        flash-drive, or other medium contains such Confidential Information and,

        where applicable, specifying by Bates or other page number the particular

        information being designated or by such other means as agreed to by the parties.

        To the extent practicable, such physical medium should also be labeled using

        the appropriate marking. Any party receiving Confidential Information

        designated under this Paragraph shall then be responsible for appropriately

        labeling any printed version(s) of such information that it creates.



                                      6
      C. In the case of deposition testimony, any party may designate information

         disclosed during a deposition as Confidential Information by either identifying

         on the record at the deposition the information that is to be treated as

         Confidential Information or; marking the portions of the deposition transcript

         to be designated as Confidential Information within 21 days after receipt of the

         transcript. When the deponent and the attending parties do not agree to waive

         the reading, correcting, and signing of the transcript, all information disclosed

         during a deposition shall be treated as Attorneys’ Eyes Only Confidential

         Information before the expiration of the 21-day period unless otherwise agreed

         by the parties and the deponent. If any deposition testimony or any document

         or information used during the course of a deposition is designated as

         Confidential Information, each page of the deposition transcript containing such

         information shall be labeled with the appropriate legend specified in Paragraph

         9(A), and the first page of the deposition transcript shall be labeled in a manner

         that makes it readily apparent that the transcript contains Confidential

         Information.

      D. Any other information that is not reduced to physical form or cannot be

         conveniently labeled shall be designated as Confidential Information by serving

         a written notification of such designation on counsel for the other parties. The

         notice shall, where applicable, specify by Bates or other page number the

         particular information being designated.

10.   Disputes over Designations.     If any party objects to the designation of any

      information as Confidential Information, counsel for the objecting party and



                                       7
      counsel for the designating party shall attempt to resolve the disagreement on an

      informal basis. If the objection is not so resolved, the objecting party may move

      the court for appropriate relief. The information in question shall continue to be

      treated as confidential in accordance with the disputed designation unless and until

      the court issues a final ruling that the information does not qualify for such a

      designation. The non-filing by the objecting party of a motion for relief shall not

      be deemed an admission that the information in question qualifies for the disputed

      designation.

11.   Inadvertent Disclosure of Confidential Information. Inadvertent disclosure of

      Confidential Information, without identifying the same as confidential, shall not be

      deemed a waiver of confidentiality with regard to similar or related information nor

      shall it be deemed a waiver of confidentiality with regard to the information

      inadvertently disclosed if promptly called to the attention of counsel for each

      receiving party.

12.   Filing of Confidential Information Under Seal.            Before filing a document

      containing any Confidential Information, the filing party must confer with the other

      parties about how the document should be filed. If the filing party decides that the

      document should be sealed, the filing party shall file the document along with a

      motion to seal and supporting memorandum showing that the document may

      properly be sealed. A motion to seal may be filed without a supporting

      memorandum only if the filing party can cite a statute or rule (federal, local or

      standing order) that requires the filing to be seal ed. Absent such authority, the filing

      party must submit a supporting memorandum that specifies: (i) the exact document



                                         8
      or item, or portions thereof, for which filing under seal is requested; (ii) how such

      request to seal overcomes the common law or the First Amendment presumption to

      access; (iii) the specific qualities of the material at issue which justify sealing such

      material, taking into account the balance of competing interest in access; (iv) the

      reasons why alternatives to sealing are inadequate; and (v) whether there is consent

      to the motion. If a party other than the filing party seeks to have the document

      sealed, the filing party shall file the document as a proposed sealed document.

      Instead of a motion to seal and supporting memorandum, the filing party shall file

      contemporaneously with the document a notice stating that, pursuant to this

      Paragraph, any party seeking the sealing of the document must within 7 days file a

      motion to seal and supporting memorandum as provided in Local Civil Rule 79.2

      or the document will be unsealed by the Clerk without further order of the court.

13.   Authors/Recipients. Except as specifically provided herein, this Order shall not

      limit use by a party of its own Confidential Information, nor shall this Order limit

      the ability of a party to disclose any document to its author or to anyone identified

      on the face of the document as a recipient.

14.   Return of Confidential Information. Following the conclusion of this action,

      including any appeals, the Department may request in writing its return by any other

      party. Within 60 days after service of such a request, any party that received the

      Confidential Information shall either return it to counsel for the Department or

      destroy it, at the election of the receiving party; provided that the information shall

      not be destroyed if otherwise ordered by the court or a motion for relief from this

      Paragraph is pending. If a receiving party elects to destroy the Confidential



                                         9
      Information rather than returning it to the Department, counsel for the receiving

      party shall provide to NCDPS by the 60- day deadline a signed certification that the

      Confidential Information has been destroyed.          This Paragraph shall not be

      construed to require the return or destruction of any regularly maintained litigation

      files held by the attorneys of record for each party as archival records or other

      attorney work-product created for any party. Any Confidential Information, or

      portions or excerpts thereof, which are not returned or destroyed pursuant to this

      Paragraph shall remain subject to the terms of this Order. The return of trial exhibits

      by the court shall be governed by Local Civil Rules 6.1 or 79.1.

15.   Admissibility of Information. Neither the terms of this Order nor the disclosure or

      designation as confidential of any information pursuant to it shall be deemed to

      establish or vitiate the admissibility under the Federal Rules of Evidence of any

      information subject to this Order.

16.   Confidential Employee Information. Pursuant to N.C.G.S. § 126-24(4), this Order

      specifically authorizes the disclosure of confidential portions of the personnel files

      maintained by the Department of current or former employees in accordance with

      the terms of this Order.

17.   Modification. This Order is without prejudice to the right of any party or witness

      to seek modification or amendment of the Order by motion to the court, or to seek

      and obtain additional protection with respect to Confidential Information as such

      party may consider appropriate.




                                        10
IT IS SO ORDERED.
                         Signed: December 18, 2019




                    11
                         EXHIBIT A – CONFIDENTIALITY AGREEMENT



       I, ________________________ have read and am familiar with the terms of the Consent

Order governing the Confidential Information in the case of Ricky Hobart Parsons v. FNU Beaver,

et al., Civil Action No. 5:18-CV-00164-FDW, in the Western District of North Carolina, Western

Division. I agree to the following:

       1.      To abide by all the terms of said Order and not to reveal or otherwise communicate

any of the information disclosed to me pursuant thereto to anyone except in accordance with the

terms of said Order.

       2.      To make use of any information obtained, whether in documentary or other form,

pursuant to that Order other than for purposes of this litigation.

       3.      Upon written request, to return to counsel of record or to destroy not later than 60

days after notification of the termination of this litigation any and all documents in my possession

containing information which is the subject of said Order (whether such information is in the form

of notes, memoranda, reports, or other written communications or documents prepared by any

person at any time containing information covered by the terms of said Order).

       4.      To submit myself to the jurisdiction of the foregoing Court, including its contempt

power, for enforcement of said Order.

       This the _____ day of _____________________, 20__.




                                                 12
